DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of December 7, 2021 which amended claims 1-5 and 12; and canceled claims 9-11.

Drawings
The drawings were received on December 7, 2021.  Fig. 3 of the proposed drawings are approved. Proposed Fig. 2 and 7 are not approved for the reasons set forth below.
The drawings are objected to because proposed cross-hatching added to Fig. 7 needs to have a border line in the area noted in the annotated drawing below.  With regards to Fig. 2 and the illustrated “second sensor” includes new matter. The examiner finds that the general illustration of the box representing the second sensor and the reference numeral 22 would be approved. However, the illustration of a line to the motor represents new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

    PNG
    media_image1.png
    243
    499
    media_image1.png
    Greyscale

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The applicant has not shown possession of the following limitations in claim 1: a purge gas supply unit that increases a flow rate of the purge gas when the temperature sensor unit measures the temperature of the rotating portion. 
The disclosure provides that the “purge gas supply unit” is represented by the element/box 100 throughout the figures but does not provide a clear description of the structure which makes up the purge gas supply unit. The element 200 is described as a flow regulator and in the embodiment of Fig. 5 the elements 121, 122 are described as flow restrictions. It is unclear if the purge gas supply units 100 are an element such as a pump, a valve, a throttle element or some other structure; additionally, it the applicant has not shown possession of the structure for recognizing “when the temperature sensor unit measures the temperature” and then operating the purge gas supply unit during this time. 
Further, the applicant has not shown possession of how the purge gas supply unit recognizes when the conditions of the purge gas flow being at an “amount or purge gas such that a mean free path of the purge gas around the temperature sensor unit is smaller than a distance between the temperature sensor unit and the rotating portion” are either met or not met in claim 2. The disclosure provides a description of the end 
 The limitations in the wherein statement of claims 1 and 2 also suggest the use of a controller of some kind, but none has been described or disclosed. The mechanism for determining the conditions and for adjusting the purge gas supply unit has not been described. As set forth above, the structure that makes up the purge gas supply has not been even generically described as a valve or some sort of pump or other supply, so it is unclear what the adjustment steps would be. Because of this the applicant has not shown possession of the structure for sensing when the temperature sensor is measuring (Cl. 1) or when the desired conditions of the mean free path of the purge gas around the temperature sensor are met (Cl. 2); or shown possession of the purge gas unit structure that is capable of supplying the gas as required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The claims are vague and indefinite because in claim 1 line 2 the structure that makes up the “purge gas channel” has not been clearly defined. The claim only sets forth “temperature sensor unit in a purge gas channel”. A clear description of the channel and how it is related to the rest of the structure is not given. Further, this claim limitation contradicts what is written in the specification at a number of locations. For example, [0084] sets forth that “(t)he purge gas channel is a clearance formed by the inner surface of the rotating cylinder 10 and the outer surface of the projecting outer portion 21”; [0099] seems to describe a larger purge gas supply unit than just the constriction by setting forth “the temperature sensor unit 19 on the purge gas channel”; and, in reference to Fig. 6 [0124] describes the purge gas channel as both the larger Space 1 and the pipe (which is analogous to the constricted portion of [0084]. Because the disclosure provides an unclear and often times contradictory description of what the purge gas channel represents the broad reference to a “purge gas channel” in claim 1 is vague and indefinite. Claim 12 is similarly vague and indefinite at lines 4 and 5.
	In claim 1, and therefore throughout the claims dependent therefrom, the statement of lines 7 and 8 that “wherein at least when the temperature sensor unit measures” makes it unclear if the material following the “wherein” statement must occur. For example if the temperature sensor is turned off or is not measuring then, as written, the limitations of the “wherein” statement would not be required. Further it is unclear 
	The term “increases a flow rate” in claim 1 is a relative term which renders the claim indefinite. The term “increases” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


	Claim limitation “purge gas supply unit” which increase a flow rate when the temperature sensor unit is measuring  as in claim 1 and also provides an amount of purge gas to satisfy the mean free path conditions of claim 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Further, with regards to claim 2, it is unclear if the claim merely sets forth a desired result, i.e. that the mean free path conditions are met. It is noted that the purge gas supply unit is already set forth as a device which supplies an amount of purge gas in claim 1, therefore the “so that…” the mean free path conditions are achieved seems to be just a desired result and the structure for accomplishing this has not been disclosed.  As set forth above in 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 5 is vague and indefinite because it is unclear what “used on measurement” mean in line 3. Does this mean at the moment the measurement begins or something else?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 sets forth that the purge gas supply has at least two flow rates, a first during measurement and a second when measurement is not happening. However, claim 1 already sets forth that flow is increased during measurement, which requires that there be at least two levels of fluid flow one during measurement and one when not measuring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 12, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwata et al (USPAP 2003/0185272) in view of North et al (USPAP 2009/0101214).
Miwata et al disclose a vacuum pump exhaust system comprising: a vacuum pump (see Fig. 1), having a temperature sensor unit 141 in a purge gas channel  (considered to be the space between the rotating part and the stator column) that measures a temperature of a rotating portion (labeled in annotated figure below); a purge gas intake port (labeled in the annotated figure) which is inherently connected to a purge gas supply; wherein at least when the temperature sensor unit measures the temperature of the rotating portion, the purge gas is supplied to the vacuum pump, which is an increase in the flow rate of the purge gas relative to when the turbmolecular pump and therefore the purge gas supply, is turned off. 
The examiner notes that when the temperature sensor is not measuring temperature, such as when the pump is turned off, the conditions of the “wherein statement” do not need to be satisfied. Because the “when the temperature sensor” is measuring temperature is not set forth as a condition which must occur it is essentially set forth as an option which does not have to occur.  Further, Miwata specifically recognizes that the purge gas is used to maintain the pressure within the interior of the pump [0036] so that process gas cannot reach the interior electrical components. That low temperatures cause deposits to be formed [0039], and that deposits result in a decrease in the performance of the pump. Thus clearly it would be obvious that during operation the temperature sensor and the purge gas are both operated. Thus meeting the conditional requirements of claim 1 and 12.

    PNG
    media_image2.png
    443
    518
    media_image2.png
    Greyscale

Miwata et al do not disclose a purge gas storage that stores purge gas used in the vacuum pump; and a purge gas supply unit that supplies the purge gas stored in the purge gas storage to the vacuum pump.
North et al discloses a purge gas storage 18 that stores purge gas used in the vacuum pump; and a purge gas supply unit (Fig. 2) that supplies the purge gas stored in the purge gas storage to the vacuum pump (see [0002} and [0003} at least).
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a purge gas system unit such as taught by North et al in order to have a structure capable of providing the purge gas controllably in order to provide a required flow rate and pressure of the purge gas, see [0005], [0006] and [0010].
In reference to claim 2, North et al discloses a flow path to the shaft seals which includes a valve 28 having two settings having different flow rates. Further as discussed at [0005] the element 24 (presumably mislabeled in the figures) is a pressure adjusting mechanism which would make the vacuum pump and the purge gas supply operable in a manner to achieve the desired result set forth in the claim.	
In regards to claims 3-5, as labeled in the annotated figure above, Miwata et al discloses the structure set forth in the claims, specifically that the vacuum pump includes a stator column for storing an electrical component to rotate the rotating portion, and a base with the stator column fixed thereto, the stator column including a constricted portion on at least a part of the downstream side of the temperature sensor unit in the purge gas channel, the constricted portion having a larger-6- outside diameter than the base or the stator column. Because the structural conditions of the claim are met and because the modifying reference of North et al teaches of a purge gas supply that can adjust the pressure and therefore the flow of the supplied purge gas, the combined Miwata et al in view of North et al pump would allow the noted flow conditions of claims 3-5.
With regards to claim 12, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.

	

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwata et al in view of North et al as applied to claim 1 above, and further in view of Manabu et al (WO2012108087, cited by applicant).
As set forth above Miwata et al in view of North et al discloses the invention substantially as claimed but does not disclose that the temperature sensor unit comprises: a heat receiving portion opposed to the rotating portion; an insulating portion supporting the heat receiving portion; a mounting portion for mounting the insulating portion into the vacuum pump; and a first temperature sensor fixed to the heat receiving portion.  
	Manabu et al discloses a similar temperature sensor in Fig. 4b having a heat receiving portion (the distal end adjacent to rotor 9b), an insulating portion (body 150), a mounting portion (the portion located radially inside the flange), and a temperature sensor 111, 113.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the temperature sensor of Manabu et al for the sensor of Miwata et al since each of the temperature sensors are recognized as equivalence for their use in the vacuum pump temperature sensor art and selection of any of these known equivalents to determine the temperature of the rotor would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	

With regards to claim 8 Manabu et al teaches the temperature sensor unit includes a second temperature sensor (101, 102 in Fig. 3) on one of the insulating portion, the mounting portion, and a component for mounting the temperature sensor unit, and the temperature sensor unit measures the temperature of the rotating portion according to a temperature difference (see 269-286 of translated portion) between the first temperature sensor and the second temperature sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4 and 6 of copending Application No. 17/253364 (see USPAP 2021/0262484). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of the ‘364 application includes all the limitations of the claims in the instant application including the condition of when the temperature sensing unit is sensing a temperature .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed December 7, 2022 have been fully considered but they are not persuasive. With regards to the rejections under 35 USC 112(a) for lack of written description, the applicant argues that in the last paragraph of page 6 and the first paragraph of page 7 that possession has been shown of the material of claims 1 and 2 at [00110], [00111] and [00104]. The examiner does not find this argument persuasive. As discussed in the above rejections, the teachings of the paragraphs cited by applicant set forth the result of the operation of the purge gas supply unit in a particular way. Because no more a rudimentary description of a purge gas supply and the desired result of an undisclosed control algorithm have been disclosed, these recitation in the disclosure do not show that the applicant had possession of the claimed invention.
Applicant’s arguments, see the second full paragraph on page 7, filed December 7, 2021, with respect to the rejection under 35 USC 112(a) relating to the two temperature sensors have been fully considered and are persuasive.  The rejection of claim 8 under 35 USC 112(a) has been withdrawn. 
With regards to the rejections of claims 1 and 12 the applicant argues that Miwata et al and North et al do not disclose increasing flow of purge gas when the temperature sensor is operating. As set forth above Miwata et al in view of North et al does disclose the newly claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
January 14, 2022